[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 March 24, 2008
                               No. 07-12520                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                    BIA Nos. A79-470-771 & A79-470-772

ALAND GILBERTO PORTILLO-SIERRA,
MARIA JOSEFINA SUAREZ-PAREDES,

                                                                      Petitioners,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (March 24, 2008)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Petitioners, Aland Gilberto Portillo-Sierra and Maria Josefina Suarez-
Paredes, are husband and wife, and natives and citizens of Columbia, S.A. The

only issue their petition for review presents is whether substantial evidence

supports the Board of Immigration’s (“BIA”) rejection of their asylum claim on the

ground that they failed to establish past persecution or a well-founded fear of

persecution if returned to Columbia. We conclude that substantial evidence does

support the BIA’s finding, and therefore dismiss their petition.

      This case has been here before. In Portillo-Sierra v. U.S. Att’y Gen., 200

Fed. App. 925, 927 (11th Cir. 2006) (unpublished), petitioners sought review of

the BIA’s affirmance of the Immigration Judge’s (“IJ”) decision denying their

application for asylum, withholding of removal under the Immigration and

Nationality Act (“INA”), and protection under the Convention Against Torture

(“CAT”). The IJ had found against petitioners on the ground that their testimony

was not credible, and the BIA, in dismissing petitioners’ appeal, had affirmed the

IJ’s adverse credibility finding. We held that substantial evidence supported the

adverse credibility finding, but because the BIA had not considered all of the

evidence in the record, we remanded the case to the BIA “for consideration of the

evidence of [petitioner Suarez-Paredes’s] uncle’s murder.” On remand, the BIA

again dismissed petitioners’ appeal, finding that petitioners had failed to establish a

well-founded fear of persecution if removed to Columbia. The case is now back



                                           2
before us.1

       Petitioners argue that they are eligible for asylum because the totality of the

evidence shows they suffered past persecution when (1) Portillo-Sierra was

kidnapped, (2) Suarez-Paredes’s uncle was murdered, and (3) Portillo-Sierra

received threatening telephone calls, all because Portillo-Sierra refused to join the

National Liberation Army’s (“ELN”) political movement. Petitioners also argue

that they have a well-founded fear that they will be persecuted if returned to

Columbia because they continued to receive threatening telephone calls after

Suarez-Paredes’s uncle was killed, and Suarez-Paredes’s aunt wrote a letter

indicating that the aunt had been identified as a future kidnap victim.

       We review the BIA’s decision, but where the BIA expressly adopts the IJ’s

reasoning, we also review the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). Here, we review the BIA’s decision because it did not

expressly adopt the IJ’s reasoning.

       The BIA’s factual determinations are reviewed under the highly deferential

substantial evidence test; we “must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. (quotation omitted). We can reverse a finding of fact by the BIA



       1
        In their brief, petitioners do not argue that they are entitled to withholding of removal
or CAT relief. Accordingly, we do not consider those matters.
                                                  3
“only when the record compels a reversal; the mere fact that the record may

support a contrary conclusion is not enough to justify a reversal of the

administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc). The BIA’s legal determinations are reviewed de novo. Lopez v.

U.S. Att’y Gen., 504 F.3d 1341, 1344 (11th Cir. 2007).

      The Attorney General has discretion to grant asylum to an alien if the

Attorney General determines that the alien is a refugee within the meaning of 8

U.S.C. § 1101(a)(42)(A). 8 U.S.C. § 1158(b)(1)(A). A “refugee” is defined as

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion . . .

8 U.S.C. § 1101(a)(42)(A). The asylum applicant bears the burden of proving that

he qualifies as a “refugee.” 8 C.F.R. § 208.13(a). In order to meet this burden,

“the applicant must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily protected ground or (2) a well-founded fear

of future persecution on account of a protected ground.” Mejia v. U.S. Att’y Gen.,

498 F.3d 1253, 1256 (11th Cir. 2007).

      “Persecution” is not defined in the INA, but we have indicated that it is “an

extreme concept, requiring more than a few isolated incidents of verbal harassment

                                          4
or intimidation.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir.

2005) (quotations omitted). We have also stated that “mere harassment does not

amount to persecution.” Id. (quotation and alteration omitted).

      “An applicant who has demonstrated past persecution is presumed to have a

well-founded fear of future persecution.” Mejia, 498 F.3d at 1257; 8 C.F.R.

§ 208.13(b)(1). The presumption can be rebutted by a showing that “there has

been a fundamental change in circumstances such that the applicant no longer has a

well-founded fear of persecution” or the “applicant could avoid future persecution

by relocating to another part of the applicant’s country of nationality.” 8 C.F.R.

§ 208.13(b)(1)(I).

      The law of the case doctrine holds that “a court should not reopen issues

decided in earlier stages of the same litigation.” Agostini v. Felton, 521 U.S. 203,

236, 117 S. Ct. 1997, 2017, 138 L. Ed. 2d 391 (1997). “Under the ‘law of the case’

doctrine, the findings of fact and conclusions of law by an appellate court are

generally binding in all subsequent proceedings in the same case in the trial court

or on a later appeal.” This That and the Other Gift and Tobacco, Inc. v. Cobb

County, Georgia, 439 F.3d 1275, 1283 (11th Cir. 2006) (quotation omitted). The

law of the case doctrine will not bar reconsideration of an issue when “(1) a

subsequent trial produces substantially different evidence, (2) controlling authority

has since made a contrary decision of law applicable to that issue, or (3) the prior
                                           5
decision was clearly erroneous and would work manifest injustice.” Joshi v.

Florida State Univ. Health Ctr., 763 F.2d 1227, 1231 (11th Cir. 1985). In addition

to these exceptions, the doctrine does not bar consideration of “an issue . . .

outside the scope of the prior appeal.” Transamerica Leasing, Inc. v. Inst. of

London Underwriters, 430 F.3d 1326, 1332 (11th Cir. 2005).

      Here, the IJ made an adverse credibility finding and concluded that

petitioners failed to establish that the alleged kidnapping of Portillo-Sierra took

place and the existence of a causal connection between the telephone calls and the

murder of his wife’s uncle. The BIA found no clear error in this decision, and we

upheld the adverse credibility findings. Portillo-Sierra, 200 Fed. App. at 927.

Therefore, we will not now reconsider the issues of Portillo-Sierra’s alleged

kidnaping or the connection between the telephone calls and the murder, as our

prior holding has become the law of the case. See Agostini, 521 U.S. at 236, 117

S.Ct. at 2017.

      The record does not compel the finding that Petitioners suffered past

persecution based upon the uncle’s murder, and substantial evidence supports the

BIA’s finding that they failed to establish past persecution. See Sepulveda, 401
F.3d at 1231.

      To establish a well-founded fear of future persecution, an alien “need only

show that there is a reasonable possibility of suffering such persecution if he or she
                                           6
were to return to that country.” Mejia, 498 F.3d at 1256 (quotation and alteration

omitted). The alien must establish a fear that is both “subjectively genuine and

objectively reasonable.” Al Najjar, 257 F.3d at 1289. “The subjective component

is generally satisfied by the applicant’s credible testimony that he or she genuinely

fears persecution.” Id. “[T]he objective prong can be fulfilled either by

establishing past persecution or that he or she has a good reason to fear future

persecution.” Id. (quotation omitted). An alien must establish a nexus between his

political opinion and the feared persecution and can do so by presenting “specific,

detailed facts showing a good reason to fear that he or she will be singled out for

persecution on account of such opinion.” See Sepulveda, 401 F.3d at 1231. We

“must be compelled to find that the alien will be persecuted ‘because of’ his

political opinion.” Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 890 (11th

Cir. 2007). An alien does not have prove he would be singled out if he can

establish a pattern or practice of persecution of a group of which he is a member. 8

C.F.R. § 208.13(b)(2)(iii).

        Petitioners did not present any credible testimony or other evidence that they

would be singled out or targeted upon their return to Columbia; therefore,

substantial evidence supports the BIA’s finding that they failed to establish a well-

founded fear of persecution if returned to Columbia. See Sepulveda, 401 F.3d at

1231.
                                           7
For the foregoing reasons, their petition for review is

DENIED.




                                    8